Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between John
Bencich (the “Executive”) and OncoGenex Pharmaceuticals, Inc., a Washington
corporation (the “Employer” or the “Company”) as of August 11, 2014 (the
“Effective Date”).

 

  1. Duties and Scope of Employment.

For the term of this Agreement (“Employment”), the Employer agrees to employ the
Executive in the position of Vice President, Chief Financial Officer. The
Executive shall report directly to the President of the Company. The Executive
shall have such duties, authority and responsibilities that are commensurate
with his being a senior executive officer of the Employer. During his
employment, Executive will perform his duties faithfully and to the best of his
ability and will, except as provided below, devote his full business efforts and
time to the Employer. For the duration of the Executive’s Employment term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
written approval of the President, such approval not to be unreasonably
withheld. It is understood and agreed that Executive will not be precluded from
serving on boards of directors and advisory boards, provided that such
activities do not materially adversely affect Executive’s ability to perform and
discharge his duties to the Employer. The Executive’s primary work place shall
be at the Employer’s corporate headquarters in Bothell, Washington, however
regular travel to the Company’s office in Vancouver, British Columbia will be
required.

 

  2. Cash and Incentive Compensation.

(a) Salary. The Employer shall pay the Executive as compensation for his
services a base salary at a gross annual rate of not less than $300,000. Such
salary shall be payable in accordance with the Employer’s standard payroll
procedures. The annual compensation specified in this Section 2(a), including
any reductions that the Executive and the Employer may mutually agree to from
time to time, and together with any increases in such compensation that the
Employer may grant from time to time, is referred to in this Agreement as “Base
Compensation.”

(b) Incentive Bonuses. The Executive shall be eligible to receive a
discretionary annual fiscal year incentive bonus (“Bonus”) that the Board of
Directors of the Company (the “Board”) or Compensation Committee of the Board
(the “Committee”) shall determine and award in its sole discretion. Initially,
the Executive shall be eligible to receive a Bonus constituting up to 30% of the
Executive’s Base Compensation. Such percentage may be modified by the Board or
the Committee in its discretion from time to time. The Bonus will be based upon
the achievement of specific milestones that will be determined by the Board
and/or the Committee and confirmed to the Executive no later than ninety
(90) days after the start of each fiscal year. Payment for each year’s Bonus, if
awarded, shall be made to the Executive no later than the fifteenth day of the
third month after the later of the end of the calendar year or the Employer’s
taxable year in which the Bonus payment is no longer subject to a substantial
risk of forfeiture for purposes of Section 409A of the Internal Revenue Code, as
amended (“Section 409A”). The Board or the Committee may, in its sole
discretion, determine not to award a Bonus or to award a Bonus at less than
maximum eligibility. The Executive acknowledges that a Bonus is neither required
nor guaranteed by this Agreement.



--------------------------------------------------------------------------------

(c) Signing Bonus. The Executive shall be eligible to receive a one-time signing
bonus of $20,000, which shall be payable on the first regular payroll date
following the Effective Date.

(d) Equity Terms. During the Executive’s Employment, at the discretion of the
Committee, the Executive shall be entitled to participate in the Company’s
equity compensation plans, as in effect from time to time, and the Executive
shall be eligible to receive grants of Company equity (“Compensatory Equity”),
as determined by the Committee, in its discretion from time to time.

(e) Employee Benefits. During the Executive’s Employment, the Executive will be
entitled to participate in the employee benefit plans of general applicability
to other employees of the Company, as in effect from time to time, including,
without limitation, the Company’s group medical, dental, vision, disability,
life insurance, director and officer liability insurance and flexible-spending
account plans. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

(f) “Service” Definition. For purposes of Section 3(b) of this Agreement,
“Service” shall mean service by the Executive as an employee and/or consultant
of the Employer (or any subsidiary or parent or affiliated entity of the
Employer).

 

  3. Paid Time Off and Indemnification.

(a) Paid Time Off. The Executive will be eligible for paid time off (“PTO”) in
accordance with the Employer’s PTO policy. Under the Employer’s current PTO
policy, the Executive is eligible for twenty five (25) days per year of PTO.

(b) Indemnification. The Employer shall indemnify the Executive to the maximum
extent permitted by applicable law and the Employer’s certificate of
incorporation and bylaws with respect to the Executive’s Service. During the
Executive’s Employment, the Employer shall maintain officers’ liability
insurance for the Executive’s benefit on terms and conditions no less favorable
than the terms and conditions generally applicable to the Employer’s other
senior executive officers. The Employer’s obligations under this Section 3(b)
shall survive termination of the Executive’s Service and also termination or
expiration of this Agreement.

 

  4. Business Expenses.

During his Employment, the Executive shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
his duties hereunder. The Employer shall promptly reimburse the Executive for
such expenses upon presentation of appropriate supporting documentation, all in
accordance with the Employer’s generally applicable policies.

 

-2-



--------------------------------------------------------------------------------

  5. Term of Employment.

(a) Employment-at-Will. The Employer and the Executive hereby acknowledge that
the Executive’s Employment is at-will. The Employer may terminate the
Executive’s Employment with or without Cause, by giving the Executive either, in
the Employer’s sole discretion, (a) thirty (30) days advance notice in writing,
or (b) a cash payment equivalent to 30 calendar days of the then-effective Base
Compensation in lieu of providing such notice. The Executive may terminate his
Employment by giving the Employer thirty (30) days advance notice in writing.
The Executive’s Employment shall terminate automatically in the event of his
death.

(b) Rights Upon Termination. Upon the termination of the Executive’s Employment
for any reason (including death or Disability (as defined below)), the Executive
shall be entitled to the compensation, benefits and reimbursements described in
this Agreement through the effective date of the termination (the “Termination
Date”), and the Employer shall make the following payments to the Executive (or
his beneficiary) within 10 business days following the Termination Date: (i) all
unpaid salary and unpaid PTO accrued through the Termination Date, (ii) any
accrued, unpaid bonuses (provided that any such bonus has been awarded by the
Board or the Committee, in accordance with the terms of any applicable plan, has
been earned by the Executive and is not subject to any vesting or other similar
requirement) for any fiscal year of the Employer ended prior to the Termination
Date and (iii) any unreimbursed business expenses provided that Executive has
submitted appropriate documentary substantiation as required by Company policy.
The Executive may also be eligible for other post-Employment payments and
benefits as provided in this Agreement or pursuant to other agreements (other
than the Prior Agreements) or plans with the Employer. Upon the Termination
Date, the Executive shall have no further rights to receive compensation or
benefits from the Employer except as set forth in Section 6 and pursuant to the
terms of any benefit plans (including without limitation any equity compensation
plans) of the Company in which the Executive is a participant.

 

  6. Termination Benefits.

(a) Severance Pay. If there is an Involuntary Termination (as defined below) of
the Executive’s Employment, then, subject to the Executive’s execution, delivery
and non-revocation of a Release (defined below) within the time period described
below, following the Executive’s “separation from service” within the meaning of
Section 409A, the Employer shall pay the Executive a single lump sum of cash in
an amount equal to the sum of nine (9) months (the “Severance Period”) of the
Executive’s then annual Base Compensation (not giving effect to any reduction in
Base Compensation made in connection with such Involuntary Termination or giving
rise to Good Reason). The cash lump sum amount payable under this Section 6(a)
shall be made to the Executive on the first payroll date in the month following
the month containing the Release Deadline. The Executive shall also receive the
benefits provided in Sections 6(b) and 6(c), and all such payments and benefits
shall not be subject to mitigation or offset (except as specified in
Section 6(b)). In order to be entitled to receive the severance described in
this Section 6(a) (including the benefits provided in Sections 6(b), 6(c) and,
if applicable, 6(d)), the Executive must execute, deliver and not revoke the
Release within forty-five (45) calendar days following the Executive’s
separation from

 

-3-



--------------------------------------------------------------------------------

service (the date that is forty-five (45) calendar days following the
Executive’s separation from service is the “Release Deadline”). The Employer
shall furnish the Release to the Executive on the date of his Involuntary
Termination. The “Release” shall be a general release of all litigation and
other claims against the Employer and all affiliates by the Executive and on
Executive’s behalf in a form satisfactory to the Employer.

(b) Health Insurance. If the Executive is entitled to receive the severance
payment in Section 6(a), and if the Executive elects to continue his (and his
dependents’) health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), then the Employer shall pay in a lump sum
payment the number of months of the Executive’s monthly premium under COBRA that
is equal to the number of months in the Severance Period. The cash lump sum
amount payable under this Section 6(b) shall be made to the Executive on the
first payroll date in the month following the month containing the Release
Deadline.

(c) Equity Vesting. Notwithstanding the terms of any equity compensation plan of
the Company or any agreement in connection with a grant of Compensatory Equity,
if the Executive is entitled to receive the payments in Section 6(a), then the
time-based vesting restrictions (if any) shall immediately lapse on an
additional number of shares of Company common stock under all of the Executive’s
outstanding Compensatory Equity that is equal to the number of shares that would
have time-vested if the Executive had continued in employment for the number of
additional months following the Termination Date that is equal to the number of
months in the Severance Period. The Executive shall be entitled to exercise any
of his Compensatory Equity to the extent vested pursuant to this Section 6(c) or
otherwise for such period as set forth in the terms of that Compensatory Equity.

(d) Effect of Change in Control. If the Company is subject to a Change in
Control (as defined below) and there is an Involuntary Termination of the
Executive’s Employment within the period beginning three (3) months before and
ending twelve (12) months after a Change in Control (or more than three
(3) months prior to a Change in Control but in connection with a Change in
Control), then following the Executive’s separation from service, the Executive
will be entitled to all benefits described in Sections 6(a), 6(b) and 6(c) of
this Agreement subject to the same terms and conditions and payment dates
described above, except that (x) the cash payment amount under Section 6(a)
shall be an amount equal to the sum of twelve (12) months of the Executive’s
then annual Base Compensation (not giving effect to any reduction in Base
Compensation made in connection with such Involuntary Termination or giving rise
to Good Reason), plus an amount equal to the sum of twelve (12) months of the
Executive’s average monthly Bonus earnings, where such average is calculated
over the twenty-four (24) month period immediately preceding the Executive’s
separation from service and based on the Executive’s Bonus paid in such 24 month
period, or if Executive was employed less than twenty-four (24) months 30% of
Executive’s then annual Base Compensation, (y) the Employer’s payment of monthly
COBRA premiums under Section 6(b) shall be for up to twelve (12) months and
(z) notwithstanding the terms of any equity compensation plan of the Company or
any agreement in connection with a grant of Compensatory Equity, all vesting
restrictions (if any) shall immediately lapse on all of the Executive’s
Compensatory Equity effective as of the Executive’s separation from service. For
purposes of the preceding sentence, an Involuntary Termination shall be deemed
to be in

 

-4-



--------------------------------------------------------------------------------

connection with a Change in Control if such termination (i) is required by the
merger agreement, purchase agreement or other instrument relating to such Change
in Control or (ii) is made at the express request of the other party (or
parties) to the transaction constituting such Change in Control.

(e) Parachute Payments. In the event that the payments and benefits provided for
in this Agreement and the payments and/or benefits provided to, or for the
benefit of, the Executive under any other Employer plan or agreement (such
payments or benefits are hereinafter collectively referred to as the “Benefits”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code and (ii) but for this Section 6(e), would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code (the “Excise
Tax”), then the Benefits shall either be:

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
Benefits being subject to the Excise Tax (such reduced amount is hereinafter
referred to as the “Limited Amount”),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of Benefits,
notwithstanding that all or some portion of such Benefits may be subject to the
Excise Tax. If applicable, in order to effectuate the Limited Amount, the
Employer shall first reduce those Benefits which are payable in cash and then
reduce non-cash payments, in each case in reverse order beginning with Benefits
which are to be paid the farthest in time from the date of determination that
the Benefits will be limited by (e)(ii) above. Any calculations and
determinations required under this Section 6(e) shall be made in writing by the
Company’s independent auditor (the “Accountant”) whose determination shall be
conclusive and binding. The Executive and the Company shall furnish the
Accountant such documentation as the Accountant may reasonably request in order
to make a determination. The Employer shall pay for all costs that the
Accountant may reasonably incur in connection with performing any calculations
contemplated by this Section 6(e).

(f) “Change in Control” Definition. For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events:

(i) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
stockholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities (or, if the continuing or surviving
entity is a wholly owned subsidiary of another corporation immediately following
such merger or consolidation, the ultimate parent corporation of such surviving
or resulting corporation) outstanding immediately after such merger,
consolidation or other reorganization;

 

-5-



--------------------------------------------------------------------------------

(ii) the consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (1) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (2) to a corporation or other entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company or
(3) to a continuing or surviving entity described in subsection (i) in
connection with a merger, consolidation or corporate reorganization which does
not result in a Change in Control under subsection (i));

(iii) a change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (1) had been
directors of the Company on the date twenty-four (24) months prior to the date
of the event that may constitute a Change in Control (the “original directors”)
or (2) were elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved;

(iv) the consummation of any transaction as a result of which any person becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), directly or indirectly, of
securities of the Company representing at least thirty-five percent (35%) of the
total voting power represented by the Company’s then outstanding voting
securities. For purposes of this subsection, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act but
shall exclude:

(1) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;

(2) a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;

(3) the Company; and

(4) a corporation or other entity of which at least a majority of its combined
voting power is owned directly or indirectly by the Company; or

(v) a complete winding up, liquidation or dissolution of the Company.

For purposes of this Section 6(f), a transaction shall not constitute a Change
in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transactions.

(g) “Cause” Definition. For all purposes under this Agreement, “Cause” shall
mean any of the following committed by the Executive:

(i) Willful failure to follow the reasonable and lawful directions of President
of the Company;

 

-6-



--------------------------------------------------------------------------------

(ii) Conviction of a felony (or a plea of guilty or nolo contendere by the
Executive to a felony) that materially harms the Company;

(iii) Acts of fraud, dishonesty or misappropriation committed by the Executive;

(iv) Willful misconduct by the Executive in the performance of the Executive’s
material duties required by this Agreement; or

(v) A material breach of this Agreement.

The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of the Executive’s Employment by the
Employer. With respect to the acts or omissions set forth in clauses (i), (iii),
(iv) and (v) above, (x) the President shall provide the Executive with one
(1) month advance written notice detailing the basis for the termination of
Employment for Cause, (y) during the one-month period after the Executive has
received such notice, the Executive shall have an opportunity to cure such
alleged Cause events before any termination for Cause is finalized and (z) the
Executive shall continue to receive the compensation and benefits provided by
this Agreement during the one-month cure period. In addition, no act or failure
to act of Executive shall be willful or intentional if performed in good faith
with the reasonable belief that the action or inaction was in the best interest
of the Employer.

(h) “Involuntary Termination” Definition. For all purposes under this Agreement,
“Involuntary Termination” shall mean any of the following: (i) termination of
the Executive’s Employment by the Employer without Cause; (ii) the Executive’s
resignation of Employment for Good Reason; or (iii) termination of the
Executive’s Employment by the Employer for Disability.

(i) “Good Reason” Definition. For all purposes under this Agreement, “Good
Reason” shall mean any of the following that occurs without the Executive’s
prior written consent: (i) the relocation of the Executive’s primary work
location by more than forty (40) miles from the Employer’s current location in
Bothell, Washington; (ii) a material reduction of the Executive’s Base
Compensation (excluding any material reduction that the Executive and the
Employer may mutually agree to from time to time) or Executive’s employee
benefits; (iii) any material reduction or diminution of the Executive’s duties,
authority or responsibilities; (iv) the Employer’s material breach of this
Agreement; or (v) the failure of any successor of the Company to expressly in
writing assume the Company’s obligations under this Agreement, in each case,
provided that the Executive shall have provided the Employer with thirty
(30) days advance written notice and an opportunity to cure such breach during
such 30-day period.

(j) “Disability” Definition. For all purposes under this Agreement, “Disability”
shall mean the Executive’s incapacity due to physical or mental illness to
perform his full-time duties with the Employer for a continuous period of three
(3) months or an aggregate of six (6) months in any eighteen (18) month period.

 

-7-



--------------------------------------------------------------------------------

  7. Non-Solicitation, Non-Compete and Non-Disparagement.

(a) Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the first anniversary of the Termination Date, the
Executive shall not directly or indirectly, personally or through others,
solicit, recruit, or attempt to solicit or recruit any employee, agent,
licensor, content provider, supplier, distributor, customer or partner of the
Company to curtail, cancel or terminate such employment, agency or business
relationship that it has with the Company or its affiliates.

(b) Non-Compete. During the period commencing on the date of this Agreement and
continuing until the first anniversary of the Termination Date, the Executive
shall not directly or indirectly, personally or through others, own, manage,
operate, control, participate in, perform services for, make any investment in,
assist, or otherwise carry on, the Company business (such business, including
the business of any subsidiary or parent or affiliated entity of the Company, is
referred to herein as the “Company Business”) or any business that directly
competes with the Company Business (other than in the course of performing
duties to the Company or any of its affiliates as an employee or other service
provider). Notwithstanding the foregoing, nothing contained in this Section 7(b)
shall limit or otherwise affect the ability of Executive to own not more than
1.0% of the outstanding capital stock of any entity that is engaged in a
business competitive with the Company Business, provided that such investment is
a passive investment and the Executive is not directly or indirectly involved in
the management or operation of such business or otherwise providing consulting
services to such business. For purposes of this Agreement, Company Business
shall include, but shall not be limited to the research and development of the
Technology, as defined herein, and such other business plans as approved by the
Board from time to time and which are in effect on the Termination Date. As used
herein, “Technology” means all ideas, concepts, business and trade names,
trademarks, know-how, trade secrets, inventions, improvements, devices, methods,
processes and discoveries, whether patentable or not, and whether or not reduced
to writing or other tangible form or to actual or constructive practice which
either: (i) are part of the technology licensed to OncoGenex Technologies Inc.
under the UBC Licenses, as defined herein, or (ii) are otherwise developed or
acquired on behalf of or by the Company or any affilate of the Company,
including but not limited to the technology licensed to the Company or any
affiliate of the Company by clients for work to be performed for such clients
pursuant to research contracts. As used herein, “UBC Licenses” means the
licenses entered into by the University of British Columbia and OncoGenex
Technologies Inc. effective November 1, 2001, September 1, 2002 and April 5,
2005 which define the terms under which OncoGenex Technologies Inc. has acquired
an exclusive license to certain technology. It is understood that OncoGenex
Technologies Inc. has granted the Company a limited right to use certain
technology licensed under the UBC Licenses solely for the Company to perform
work for OncoGenex Technologies Inc.

(c) Confidential Information. Except as required in the good faith opinion of
the Executive in connection with the performance of the Executive’s duties
hereunder or as specifically set forth in this Section 7(c), the Executive
shall, in perpetuity, maintain in

 

-8-



--------------------------------------------------------------------------------

confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for his benefit or the benefit of any person, firm,
corporation or other entity any confidential or proprietary information or trade
secrets of or relating to the Company or any of its affiliates, including,
without limitation, information with respect to the Company’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, business plans, designs,
marketing or other business strategies, compensation paid to employees or other
terms of employment, or deliver to any person, firm, corporation or other entity
any document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade secrets.
The Company and the Executive stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company). Upon
termination of the Executive’s employment with the Company for any reason, the
Executive shall promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, designs, marketing or other business strategies, products or
processes, provided that the Executive may retain his rolodex, address book and
similar information, whether or not the Company specifically requests it.

(d) Non-Disparagement. The Executive and the Company mutually agree not to
disparage or defame, in writing or orally, the other party, and as applicable,
its or his services, products, subsidiaries and affiliates, and/or their
respective directors, officers, employees, agents, family members, successors
and assigns. This non-disparagement provision shall not apply to statements made
by non-management employees of the Company, so long as such statements did not
originate from and were not induced or encouraged (directly or indirectly) by an
officer, director or management employee of the Company. Notwithstanding the
foregoing, nothing in this Section 7(d) shall limit the ability of the Company
or the Executive, as applicable, to provide truthful testimony as required by
law or any judicial or administrative process.

(e) Remedies. Without limiting the right of the Employer to pursue all other
legal and equitable rights available to the Employer for violation of the
provisions of Section 7 of this Agreement by Executive, it is agreed that
(a) other remedies cannot fully compensate the Employer for such a violation,
(b) such a violation will cause the Employer irreparable harm which may not be
adequately compensated by money damages and (c) the Employer shall each be
entitled to temporary, preliminary and permanent injunctive or other equitable
relief, without proving actual damages or posting a bond therefore, to prevent a
violation, continuing violation or threatened violation of the provisions of
Section 7 of this Agreement.

 

  8. Inventions and Patents.

(a) For purposes of this Agreement, “Inventions” includes, without limitation,
information, inventions, contributions, improvements, ideas, or discoveries,
whether protectable or not, and whether or not conceived or made during work
hours. Executive agrees

 

-9-



--------------------------------------------------------------------------------

that all Inventions conceived or made by Executive during the period of
employment with Employer belong to Employer, provided they grow out of
Executive’s work with Employer or are related in some manner to the Company
Business, including, without limitation, research and product development, and
projected business of Employer or its affiliated companies. Accordingly,
Executive will:

(i) Make adequate written records of such Inventions, which records will be
Employer’s property;

(ii) Assign (and hereby does irrevocably assign and transfer) to Employer or its
designee, at Employer’s request, any rights, title and interest Executive may
have to such Inventions for the U.S. and all foreign countries;

(iii) Waive and agree not to assert any moral rights Executive may have or
acquire in any Inventions and agree to provide written waivers from time to time
as requested by Employer; and

(iv) Assist Employer (at Employer’s expense) in obtaining and maintaining
patents or copyright registrations with respect to such Inventions.

(b) Executive understands and agrees that Employer or its designee will
determine, in its sole and absolute discretion, whether an application for
patent will be filed on any Invention that is the exclusive property of
Employer, as set forth above, and whether such an application will be abandoned
prior to issuance of a patent. Employer will pay to Executive, either during or
after the term of this Agreement, the following amounts if Executive is sole
inventor, or Executive’s proportionate share if Executive is joint inventor:
$750 upon filing of the initial application for patent on such Invention; and
$1,500 upon issuance of a patent resulting from such initial patent application,
provided Executive is named as an inventor in the patent.

(c) Executive further agrees that Executive will promptly disclose in writing to
Employer during the term of Executive’s employment and for one (1) year
thereafter, all Inventions whether developed during the time of such employment
or thereafter (whether or not Employer has rights in such Inventions) so that
Executive’s rights and Employer’s rights in such Inventions can be determined.
Except as set forth on the initialed Exhibit A (List of Inventions) to this
Agreement, if any, Executive represents and warrants that Executive has no
Inventions, software, writings or other works of authorship useful to Employer
in the normal course of the Company Business, which were conceived, made or
written prior to the date of this Agreement and which are excluded from the
operation of this Agreement.

(d) NOTICE: In accordance with Washington law, this Section 8 does not apply to
Inventions for which no equipment, supplies, facility, or trade secret
information of Employer was used and which was developed entirely on Executive’s
own time, unless: (a) the Invention relates (i) directly to the business of
Employer or (ii) to Employer’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by Executive
for Employer.

 

-10-



--------------------------------------------------------------------------------

  9. Successors.

(a) Employer’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Employer’s business and/or assets. For all purposes under this Agreement, the
term “Employer” shall include any successor to the Employer’s business and/or
assets which becomes bound by this Agreement.

(b) Employee’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

  10. Section 409A of the Internal Revenue Code.

In the event that the Employer determines that any of the benefits payable under
this Agreement would violate Section 409A, then the Employer and the Executive
shall, in good faith, agree to implement adjustments needed to comply with
Section 409A. Additionally, notwithstanding anything contained in this Agreement
to the contrary, if Executive is deemed by the Employer at the time of
Executive’s “separation from service” to be a “specified employee,” each within
the meaning of Section 409A, any compensation or benefits to which Executive
becomes entitled under this Agreement (or any agreement or plan referenced in
this Agreement) in connection with such separation that are subject to
Section 409A shall not be made or commence until the date which is six
(6) months after Executive’s “separation from service” (or, if earlier,
Executive’s death). Such deferral shall only be effected to the extent required
to avoid adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) in the absence of such deferral. Upon the
expiration of the applicable deferral period, any compensation or benefits which
would have otherwise been paid during that period (whether in a single lump sum
or in installments) in the absence of this Section 10 shall be paid to Executive
or Executive’s beneficiary in one lump sum.

 

  11. Repayment Provisions.

If the Company is required to prepare an accounting restatement due to its
material noncompliance, as a result of the Executive’s misconduct, with any
financial reporting requirement under United States securities laws, then, and
only if Section 304 of the Sarbanes-Oxley Act of 2002, or a successor provision,
is then in effect, the Company may require the Executive to reimburse the
Employer for (i) any bonus or other incentive-based or equity-based compensation
received by the Executive from the Employer during the 12-month period following
the first public issuance or filing with the Securities Exchange Commission
(whichever first occurs) of the financial documents embodying such financial
reporting requirement and (ii) any profits realized from the sale of securities
of Company during such 12-month period.

 

  12. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally

 

-11-



--------------------------------------------------------------------------------

delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Employer in writing. In the case of the
Employer, mailed notices shall be addressed to:

 

Attention:   President c/o:   1522 217th Place SE, Suite 100   Bothell,
Washington 98021   Telephone:   425-686-1500   Facsimile:   425-686-1600

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Employer (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Whole Agreement. Except for those agreements or plans referenced herein
(including without limitation any employee benefit plans of the Company in which
the Executive is a participant in as of the Effective Date), this Agreement
contains the entire understanding of the parties with respect to the subject
matter hereof and supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) with
respect to the subject matter hereof. In the event of any conflict in terms
between this Agreement and any other agreement executed by and between the
Executive and the Employer, the terms of this Agreement shall prevail and
govern.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Washington (except
their provisions governing the choice of law).

(f) Severability; Blue-Penciling. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect. Furthermore, it is the intent, agreement and understanding of each
party hereto that if, in any action before any court or agency legally empowered
to enforce this Agreement, any term, restriction, covenant or promise in this
Agreement is found to be unreasonable and for that or any other reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the minimum extent necessary to make it enforceable by such court or
agency; provided further that any such court or agency shall have the power to
modify such provision, to the extent necessary to make it enforceable (for the
maximum duration and geographic scope permissible), and such provision as so
modified shall be enforced.

 

-12-



--------------------------------------------------------------------------------

(g) Assignment. The Employer may assign its rights under this Agreement to any
entity that expressly in writing assumes the Employer’s obligations hereunder in
connection with any sale or transfer of all or substantially all of the
Company’s assets to such entity.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

ONCOGENEX PHARMACEUTICALS, INC.     JOHN BENCICH By:  

/s/ Scott Cormack

    Signed:  

/s/ John Bencich

Name:   Scott Cormack       Its:   President and Chief Executive Officer      

 

-13-